Citation Nr: 0106527	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  94-49 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to an effective date earlier than December 30, 
1996, for the assignment of a 40 percent evaluation for 
degenerative joint disease of the cervical spine with 
foraminal stenosis.  

2. Entitlement to an effective date earlier than April 21, 
1998, for the assignment of a 70 percent evaluation for 
post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
December 1969.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

A January 1993 rating decision effectuated the October 1992 
Board decision, which granted service connection for 
degenerative joint disease of the cervical spine with 
limitation of motion.  A 20 percent evaluation was assigned 
for that disability, effective from December 1985 (the date 
of the claim).  See 38 C.F.R. § 3.160(b) (2000).  In March 
1993, the veteran filed a notice of disagreement contesting 
the initial assignment of the 20 percent evaluation.  In 
August 1994, the veteran was furnished a statement of the 
case; and, in October 1994, a timely substantive appeal was 
received by the RO.

By a separate rating decision, dated in February 1996, the RO 
denied an increased rating in excess of 10 percent for PTSD.  
In July 1996, the veteran filed a notice of disagreement with 
this adverse determination.  The RO furnished the veteran a 
statement of the case in January 1997; and a timely 
substantive appeal was received by the RO during that same 
month.

In December 1998, the RO entered a rating decision, which 
recharacterized the veteran's cervical spine disorder as 
degenerative joint disease of the cervical spine with 
foraminal stenosis and increased the evaluation from 10 
percent to 40 percent disabling, effective from December 
1996.  In that same rating action, the RO also increased the 
evaluation for the veteran's PTSD from 10 percent to 70 
percent disabling, effective from April 1998.

In a February 1999 statement, the veteran asserted that the 
VA committed clear and unmistakable error (CUE) in the 
December 1998 rating decision, by not awarding an effective 
date earlier than December 30, 1996, for the 40 percent 
evaluation assigned for the degenerative joint disease of the 
cervical spine with foraminal stenosis; and by not awarding 
an effective date earlier than April 21, 1998, for the 70 
percent evaluation assigned for the PTSD.  In this context, 
the veteran related that if his request did not result in a 
favorable outcome of the previous decision, then he wanted to 
have his February 1999 statement considered as a notice of 
disagreement with respect to the December 1998 rating 
decision.  By a rating decision dated in September 1999, the 
RO determined that the December 1998 rating action did not 
contain clear and unmistakable error with respect to 
effective dates assigned for the cervical spine disorder and 
PTSD.  Accordingly, the RO accepted the February 1999 
statement as a notice of disagreement with respect to the 
effective date claims, and furnished the veteran a 
supplemental statement of the case, dated in February and 
July 2000.  Thereafter, the veteran filed his Substantive 
Appeal in May and July 2000, thereby perfecting a timely 
administrative appeal of the effective dates assigned for his 
service-connected cervical spine disorder and PTSD.

Further, in statements dated in December 1999, April 2000, 
and May 2000, the veteran advanced his claims for an earlier 
effective date, and he withdrew the increased rating claims 
for degenerative joint disease of the cervical spine and 
PTSD.  See 38 C.F.R. § 20.204 (2000).  Accordingly, the 
Board's appellate review will be limited to the issues listed 
on the title page of this decision.


REMAND

A remand is warranted to correct a procedural defect if it is 
essential for a proper appellate decision.  See 38 U.S.C.A. § 
7104(a) (West 1991 & Supp. 2000); 38 C.F.R. §§ 19.9, 20.700 
(2000).  

In a VA Form 9, which was received by the RO on February 16, 
1999, the veteran indicated that he did not wish to appear 
personally at a hearing before a Member of the Board.  
However, this VA Form 9 addressed only the issue of 
entitlement to an increased rating in excess of 70 percent 
for PTSD.

On February 26, 1999, the RO received the veteran's written 
request for a personal hearing at the local RO before a 
Hearing Officer.  In that statement, the veteran asserted his 
entitlement to an effective date earlier than December 30, 
1996, for the 40 percent evaluation assigned for the 
degenerative joint disease of the cervical spine; and to an 
effective date earlier than April 21, 1998, for the 70 
percent evaluation assigned for the PTSD.  Notably, however, 
this hearing request has not been acknowledged by the RO, as 
to these remaining issues on appeal.  Moreover, a review of 
the record does not reveal that the veteran has withdrawn his 
hearing request.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
personal hearing before a Hearing Officer 
at the local VA Office.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



